DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on February 11, 2021. Claims 1-19, 21-29 are pending in the application. Claims 8-15, 23-29 have been withdrawn and claims 1-7, 16-19, 21, 22 are being examined herein. 
Status of Objections and Rejections
The rejection of claim 20 is obviated by Applicant's cancellation.
All the other rejections from the previous office action are maintained and modified as necessitated by the amendment.
New grounds for rejection under 35 USC 112(a) and 112(b) are necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7, 16-19, 21, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “forming a plurality of nanopore devices on a same side of a substrate” in combination with “forming a first bath reservoir in fluid communication with one or more of the first baths through one or more first channels; and forming a second bath reservoir in fluid communication with one or more of the second baths through one or more second channels.” New matter is shown in bold. The specification does not contain support for forming a plurality of nanopore devices on a same side of a substrate in combination with more than one first channel and more than one second channel. Fig. 6A shows a plurality of substrates 500 connected to a first bath reservoir 630 and a second bath reservoir 632 by a plurality of channels 634a, 634b (para. [0038] of the Pg Pub).  Applicant is required to cancel the new matter in reply to this Office Action. Claims 2-7 are rejected as dependent thereon.
Claim 5 recites wherein each of the plurality of nanopore devices is filled individually. Claim 5 depends from claim 1 which recites a first bath reservoir in fluid communication with one or more of the first baths through one or more first channels; and forming a second bath reservoir in fluid communication with one or more of the second baths through one or more second channels.. The specification 
Claim 7 recites wherein each of the plurality of nanopore devices is individually electronically addressable. Claim 7 is dependent from claim 1 which recites a first bath reservoir in fluid communication with one or more of the first baths through one or more first channels; and forming a second bath reservoir in fluid communication with one or more of the second baths through one or more second channels. The specification discloses in some aspects, such as those shown in Figures 
Claim 16 recites a plurality of nanopore devices formed on a same side of a substrate; a first bath reservoir; and a second bath reservoir, the first bath reservoir being fluidically coupled to each of the plurality of nanopore devices through a series of first channels extending inwardly of the same side of the substrate and the second bath reservoir being fluidically coupled to each of the plurality of nanopore devices through a series of second channels extending inwardly of the same side of the substrate. New matter is shown in bold. The specification does not contain support for forming a plurality of nanopore devices on a same side of a substrate in combination with a series of first channels and a series of second channels. The specification does not contain support for a series of first channels or second channels extending inwardly of the same side of the substrate. Fig. 6A shows a plurality of substrates 500 connected to a first bath reservoir 630 and a second bath reservoir 632 by a plurality of channels 634a, 634b (para. [0038] of the Pg Pub).  Applicant is required to cancel the new matter in reply to this Office Action. Claims 17-19, 21, 22 are rejected as dependent thereon.
Claim 22 recites wherein each of the plurality of nanopore devices is individually electrically addressable. Claim 22 depends from claim 16 which recites the first bath reservoir being fluidically coupled to each of the plurality of nanopore devices through a series of first channels and the second bath reservoir being fluidically coupled to the plurality of nanopore devices through a series of second channels. The specification discloses in some aspects, such as those shown in Figures 4A-4C, each nanopore is individually electrically addressable. In order to be electrically addressable, the nanopore needs at least its own reservoir, such as a cathode or an anode reservoir, on one side of the nanopore (para. [0032]). The specification does NOT disclose an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2the plurality of first channels" in ln. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the plurality of second channels" in lns. 4-5. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-7 and 16-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2010/0331194).

Regarding claim 1, Turner teaches a method for forming a biological sequencing device (para. [0018], a method of fabricating a polymer sequencing device, Fig. 1B, para. [0077], a nanopore in an array of nanopores), comprising: 
forming a plurality of nanopore devices on a same side of a substrate (para. [0077], Fig. 1B, semiconductor substrate 200 with nanopore 250 having upper fluidic region 230 and lower fluidic region 240, FIG. 1B shows one nanopore and surrounding microfluidic and electronic structures. The device of the invention will generally comprise an array of hundreds to thousands or more of such structures; Examiner interprets the teaching of these structures to meet the limitation of “forming” since the structure would inherently be formed to be present, as shown in Fig. 1B, nanopore device is formed in top side of substrate of 200, as shown in Fig. 1A and 3 placement of the array on the substrate on the same side), each nanopore device having a first bath and a second bath (para. [0077], Fig. 1B, semiconductor substrate 200 with nanopore 250 having upper fluidic region 230 and lower fluidic region 240, FIG. 1B shows one nanopore and surrounding microfluidic and electronic structures); 
Turner teaches forming a first bath reservoir in fluid communication with one or more of the first baths through one or more first openings and forming a second bath openings rather than first channels and second channels (Fig. 1B, para. [0077], upper fluid volume 270  in communication with upper fluidic region 230 through resistive opening 220, lower fluid volume 260  in communication with lower fluidic region 240 through resistive opening 210, the fluid volumes 260 and 270 can extend across multiple nanopores in the substrate). However, Turner teaches alternatively to an opening that a long narrow channel, e.g. a channel through a polymer such as PDMS can provide a resistive opening. The long narrow channel can have a cross-sectional dimension of about 3 nm to about a micrometer and have an aspect ratio of 1:5, 1:10, 1:100, 1:1000, 1:10,000 or more (para. [0085] and the resistive opening can comprise, for example, one or more narrow holes, apertures, or conduits. The resistive opening can comprise a porous or fibrous structure such as a nanoporous or nanofiber material. The resistive opening can comprise a single, or multiple, long, narrow channels (para. [0071])). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the resistive openings of Fig. 1B with the channels as taught by Turner alternatively in para. [0085] because it was recognized at the effective filing date of the invention that such channels can also be as resistive openings and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).


Regarding claim 2, Turner teaches wherein the device is primed for biological sequencing (para. [0027], a method for determining sequence information about a polymer molecule comprising, placing a polymer molecule to be sequenced into one or more upper fluidic regions) by filling a portion of at least one of the plurality of nanopore devices by filling the first bath reservoir with a sample-containing fluid and flowing the sample-containing fluid through at least one of the plurality of first channels to the at least one of the plurality of nanopore devices (para. [0027], placing a polymer molecule to be sequenced into one or more upper fluidic regions; c) applying a voltage across the upper and lower drive electrodes so as to pass a current through the nanopore such that the polymer molecule is translated through the nanopore; d) measuring the current through the nanopore over time, para [0070], connect a reservoir of fluid in contact with the nanopore to a volume of fluid in contact with a drive electrode in a manner that creates a resistive drop across the resistive opening, but allows for fluidic connection and for ion transport between the reservoir of fluid in contact with the nanopore and the volume of fluid in contact with the drive electrode).

Regarding claim 3, Turner teaches wherein the first bath and the second bath of each of the plurality of nanopore devices is on a same side of the substrate (Fig. 1B showing upper fluidic region 230 and the lower fluidic region 240 on same side of substrate 200).

Regarding claim 4, Turner teaches wherein the device is primed for biological sequencing (para. [0027], a method for determining sequence information about a polymer molecule comprising, placing a polymer molecule to be sequenced into one or more upper fluidic regions) wherein the second bath reservoir is filled with sample-free fluid (para. [0074], the fluid regions on either side of the nanopore are referred to as the cis and trans regions, where the molecule to be measured generally travels from the cis region to the trans region through the nanopore. For the purposes of description, we sometimes use the terms upper and lower to describe such reservoirs and other fluid regions, para. [0077], lower fluidic region 240 (trans) open to the top surface of silicon substrate 200 through resistive opening 210 to contact lower fluid volume 260, fluid volume 260 can extend across multiple nanopores in the substrate) but fails to explicitly teach further comprising: filling a portion of the at least one of the plurality of nanopore devices by filling the second bath reservoir and flowing the fluid through at least one of the plurality of second channels to the at least one of the plurality of nanopore devices. However, Turner teaches fluidic connection and ion transport between the reservoir of fluid in contact with the nanopore and the volume of fluid in contact with the drive electrode (para. [0083]). Therefore it would be obvious to one of ordinary skill in the art at the effective filing date to fill a portion of the at least one of the plurality of nanopore devices by filling the second bath reservoir and flowing the fluid through at least one of the plurality of second channels to the at least one of the plurality of nanopore devices because fluid volume 260 can extend across multiple nanopores in the substrate and fluidic connection and ion transport between the reservoir of fluid in contact with the 

Regarding claims 5 and 6, Turner is silent with respect to whether each of the plurality of nanopore devices is filled individually (claim 5) or wherein two or more of the plurality of nanopore devices are filled collectively (claim 6). However, it would have been obvious to one having ordinary skill in the art at effective filing date of the invention was made to have chosen filling the devices individually or collectively from the finite number of ways of filling reservoirs in order to achieve the desired purpose of providing the devices with fluid volumes with a reasonable expectation of success.
 

Regarding claim 7, Turner teaches wherein each of the plurality of nanopore devices is individually electrically addressable (para. [0133] providing electrical contacts that allow current to be directed to each of the discrete reservoirs; and bonding an electric circuit layer to the semiconducting layer such that the electric circuits on the electric circuit layer are electrically connected to the electrical contacts on the semiconductor layer).

Regarding claim 16, Turner teaches a device for biological sequencing applications (Fig. 1B, para. [0077], an array of nanopores), comprising:
 a plurality of nanopore devices formed on a same side of a substrate (para. [0077], Fig. 1B, semiconductor substrate 200 with nanopore 250 having upper fluidic region 230 and lower fluidic region 240, FIG. 1B shows one nanopore and surrounding microfluidic and electronic structures. The device of the invention will generally comprise an array of hundreds to thousands or more of such structures, as shown in Fig. 1B, nanopore device is formed in top side of substrate of 200, as shown in Fig. 1A and 3 placement of the array on the substrate on the same side),); 
a first bath reservoir (Fig. 1B, para. [0077], upper fluid volume 270); and 
a second bath reservoir (Fig. 1B, para. [0077], lower fluid volume 260), 
Turner teaches the first bath reservoir being fluidically coupled to each of the plurality of nanopore devices through a series of first openings extending inwardly of the same side of the substrate and the second bath reservoir being fluidically coupled to each of the plurality of nanopore devices through a series of second openings extending inwardly of the same side of the substrate rather first and second channels (Fig. 1B, para. [0077], upper fluid volume 270  in communication with upper fluidic region 230 through resistive opening 220, lower fluid volume 260  in communication with lower fluidic region 240 through resistive opening 210, the fluid volumes 260 and 270 can extend across multiple nanopores in the substrate, resistive opening 220 and resistive opening 210 are shown on top side of substrate 200). However, Turner teaches alternatively to an opening that a long narrow channel, e.g. a channel through a polymer such as PDMS can provide a resistive opening. The long narrow channel can have a cross-sectional dimension of about 3 nm to about a micrometer and have an aspect ratio of 1:5, 1:10, 1:100, 1:1000, 1:10,000 or more (para. [0085] and the resistive opening can comprise, for example, one or more narrow holes, apertures, or conduits. The resistive opening can comprise a porous or fibrous structure such as a nanoporous or nanofiber material. The resistive opening can comprise a single, or multiple, long, narrow channels (para. [0071])). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the resistive openings of Fig. 1B with the channels as taught by Turner alternatively in para. [0085] because it was recognized at the effective filing date of the invention that such channels can also be as resistive openings and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).


Regarding claim 17, Turner teaches wherein each of the plurality of nanopore devices comprises a first bath and a second bath (Fig. 1B, para. [0077], upper fluidic region 230 and lower fluidic region 240).

Regarding claim 18, Modified Turner teaches wherein the first bath of each of the nanopore devices is in fluid communication with the first bath reservoir through the series of first channels (Fig. 1B, para. [0077], upper fluid volume 270  in communication with upper fluidic region 230 through resistive opening 220, lower fluid volume 260  in communication with lower fluidic region 240 through resistive opening 210, the fluid volumes 260 and 270 can extend across multiple nanopores in the substrate; a long narrow channel, e.g. a channel through a polymer such as PDMS can provide a resistive opening. The long narrow channel can have a cross-sectional dimension of about 3 nm to about a micrometer and have an aspect ratio of 1:5, 1:10, 1:100, 1:1000, 1:10,000 or more (para. [0085]).

Regarding claim 19, Modified Turner teaches wherein the second bath of each of the nanopore devices is in fluid communication with the second bath reservoir through the series of second channels (Fig. 1B, para. [0077], upper fluid volume 270  in communication with upper fluidic region 230 through resistive opening 220, lower fluid volume 260  in communication with lower fluidic region 240 through resistive opening 210, the fluid volumes 260 and 270 can extend across multiple nanopores in the substrate; a long narrow channel, e.g. a channel through a polymer such as PDMS can provide a resistive opening. The long narrow channel can have a cross-sectional dimension of about 3 nm to about a micrometer and have an aspect ratio of 1:5, 1:10, 1:100, 1:1000, 1:10,000 or more (para. [0085]).

Regarding claim 21, Turner teaches wherein two or more of the plurality of nanopore devices are addressable in combination (para. [0081], providing for the use of a single drive electrode to provide the applied potential for each of the in-parallel nanopores. The use of a single set of drive electrodes can be advantageous because it simplifies the electronics and enables one to place the drive electrode away from the individual pores so that bubble-formation due to electrolysis at the electrode will not disrupt the nanopore or supporting lipid bilayer, and such that chemical species generated at the drive electrodes).


Response to Arguments
In the arguments presented on page 7 of the amendment, the applicant points to Fig. 4b for support of the embodiment in claim 5 wherein each device includes its own cathode side and anode side baths, wherein each of the nanopore devices can be filled individually.
Examiner respectfully disagrees. Examiner responds that the embodiment shown in Fig. 4B does not disclose wherein a first bath reservoir is in fluid communication with more than one of the first baths through more than one of the first channels or wherein a second bath reservoir is in fluid communication with more than one of the second baths through more than one of the seconds channels as contemplated in claim 1. One of skill in the art would conclude that applicant was not in possession of such an embodiment.
In the arguments presented on page 7 of the amendment, Applicant points to Figs. 5 and 6 for support of the embodiment of claim 7 wherein each device includes its own first and second bath and each first and second bath is connected to a corresponding first and second reservoir. 

In the arguments presented on page 8 of the amendment, the applicant points to paragraph 35 wherein a voltage difference is applied between 518a and 518b and therefore each bath is individually electrically addressable for support of claim 22. Examiner responds that Fig. 5 does not contemplate a plurality of nanodevices as claimed but a single device. One of skill in the art would conclude that applicant was not in possession of such an embodiment.
In the arguments presented on page 8 of the amendment, the applicant argues that claim 1 has been amended to clarify that the plurality of nanopore devices are on the same side and the baths are shared between the devices on that same side. Applicant asserts that the device is formed on not extending through the substrate as shown in the reference of Fig. 1B. Applicant asserts that claim 16 has been amended to clarify that the plurality of nanopore devices are on the same side and the baths are 
Examiner respectfully disagrees. Examiner interprets the term “side” to mean a position to the left or right of a central point. The teachings of Turner in Fig. 1B meet the limitation wherein the nanodevices are formed on a same side of the substrate - the top side. Applicant has not claimed wherein the devices on formed on top of a particular surface of substrate. Moreover, should applicant claim wherein the devices are formed on top of a surface of a substrate it would be obvious to place the entire device of Turner on top of a surface of an additional wafer for support. 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffmann et al. (US 2016/0281156) discloses a sequencing device 100 has a plurality of sequencing channels 102. The diagrammatic plane selected here shows a first sequencing channel 102a, a second sequencing channel 102b, a third sequencing channel 102c, a fourth sequencing channel 102d, a fifth sequencing channel 102e and a sixth sequencing channel 102f next to one another. The sequencing channels 102 are similar. The sequencing channels 102 are arranged to form a matrix 104. The sequencing channels 102 are formed in a plate-shaped base body 106. Each of the sequencing channels 102 represents a fluidic connection between a first gap 108 on a first side of the base . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795